           Case 1:20-cv-01527-LJL Document 6 Filed 04/29/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 LUC ROBERT BERNARD,

                                    Plaintiff,
                                                                     20-CV-1527 (LJL)
                        -against-
                                                                  ORDER OF SERVICE
 CARE DESIGN N.Y.; CEO JIM MORAN,

                                    Defendants.

LEWIS LIMAN, United States District Judge:

        Plaintiff, who is proceeding pro se, paid the filing fees to commence this action.

        The Clerk of Court is directed to issue summonses as to Defendants Care Design N.Y.

and C.E.O. Jim Moran. Plaintiff is directed to serve the summons and complaint on each

Defendant within 90 days of the issuance of the summonses. If within those 90 days, Plaintiff has

not either served Defendants or requested an extension of time to do so, the Court may dismiss

the claims against Defendants under Rules 4 and 41 of the Federal Rules of Civil Procedure for

failure to prosecute.

        Plaintiff has filed an application for the Court to request pro bono counsel. (ECF No. 3.)

The factors to be considered in ruling on an indigent litigant’s request for counsel include the

merits of the case, Plaintiff’s efforts to obtain a lawyer, and Plaintiff’s ability to gather the facts

and present the case if unassisted by counsel. See Cooper v. A. Sargenti Co., 877 F.2d 170, 172

(2d Cir. 1989); Hodge v. Police Officers, 802 F.2d 58, 60-62 (2d Cir. 1986). Of these, the merits

are “[t]he factor which command[s] the most attention.” Cooper, 877 F.2d at 172. Because it is

too early in the proceedings for the Court to assess the merits of the action, the Court denies

Plaintiff’s application to request pro bono counsel without prejudice to renewal at a later date.
           Case 1:20-cv-01527-LJL Document 6 Filed 04/29/20 Page 2 of 2



       Plaintiff is directed to the Court’s “Individual Practices in Civil Cases”, “Emergency

Individual Rules and Practices in Light of COVID-19”, and “Notice to Pro Se Parties re. Email

Filing During COVID-19 Emergency”, all of which are available on the Court’s website at:

https://nysd.uscourts.gov/hon-lewis-j-liman.



                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

       The Clerk of Court is further directed to issue summonses as to Defendants Care Design

N.Y. and C.E.O. Jim Moran.

       The Court denies Plaintiff’s application for the Court to request pro bono counsel (ECF

No. 3) without prejudice to renewal at a later date.

SO ORDERED.

 Dated:    4/29/2020
           New York, New York

                                                               LEWIS LIMAN
                                                          United States District Judge
